[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-10122         ELEVENTH CIRCUIT
                                                     JUNE 30, 2010
                        Non-Argument Calendar
                      ________________________        JOHN LEY
                                                       CLERK

                  D.C. Docket No. 2:08-cv-00667-RDP

PRINCIPAL LIFE INSURANCE COMPANY,

                                                    Plaintiff,

                                 versus

ALICE H. SMITH,

                                                    Defendant-Appellee,

                                 versus

ALMA SUE SMITH,

                                                    Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________
                            (June 30, 2010)

Before CARNES, MARCUS and COX, Circuit Judges.
PER CURIAM:

       This case involves a dispute about who is entitled to death benefits under

Richard Smith’s life insurance policy. Two individuals claim they are Richard’s

beneficiary and are thus entitled to the death benefits: Alice H. Smith, Richard’s wife

at the time of his death, and Alma Sue Smith, his ex-wife. Principal Life Insurance

Company initiated this action seeking a determination as to who was entitled to the

death benefits.1 Both Alice and Alma filed motions for summary judgment in the

district court. The district court granted Alice’s motion and denied Alma’s motion.

(R.30 at 14.) Alma appeals.

       Richard was employed by Bonetti Company, Inc. He participated in the Group

Life Insurance Plan that Bonetti provided. Bonetti was the plan administrator, and

Johnson Insurance Services, LLC served as Bonetti’s agent in administration of the

Plan. The Plan is regulated by the Employee Retirement Security Act of 1974, as

amended (“ERISA”), 29 U.S.C. §§ 1001-1461. The Plan provided:

       A beneficiary should be named at the time a Member applies or enrolls
       under this Group Policy. A Member may later change a named
       beneficiary by sending a written request to The Principal. A change will
       not be effective until recorded by The Principal. Once recorded, the
       change will apply as of the date the request was signed.


       1
        The district court had jurisdiction under 28 U.S.C. § 1331, in that the case relates to an
ERISA plan. Thus the case arises under the laws of the United States and raises a federal
question. The record does not support statutory interpleader jurisdiction under 28 U.S.C. § 1335.

                                                2
(R.9, Ex. 1 at 83) (emphasis added).

       Richard had basic life insurance coverage of $50,000 and supplemental life

insurance coverage of $50,000. The beneficiary designation Richard submitted and

Principal recorded was Alma, to whom he was married at the time the application for

the coverage was accepted. In February 2007, Richard requested a form from Bonetti

to change the designated beneficiary of his life insurance benefits. He received a

form entitled the “Humana Change Form,” on which he indicated he wanted to

change his “Basic Life” primary beneficiary to Alice. (R.1, Ex. C at 2.) Both Richard

and Alice signed this form on February 26, 2007. He then sent the executed form to

Johnson, Bonetti’s designated agent, as instructed by Bonetti. Johnson forwarded the

change form to Humana, Bonetti’s health and dental insurance underwriter, but did

not send the form to The Principal Life Insurance Company, which had issued the life

policy.

       Upon Richard’s death on April 12, 2007, Principal received competing claims

from Alice and Alma.2 Principal told Alice that their records named another person

as the beneficiary. Alice then sent Principal a copy of the change form designating

her as the beneficiary that Richard had previously sent to Johnson. Thereafter,



       2
         Cynthia Butler Smith, Richard’s daughter with his ex-wife, Alma, also filed a claim, but
later disclaimed any interest in favor of Alma’s claim.

                                                3
Principal informed both Alice and Alma of their competing claims and filed this

action.

      Alma argues that: (1) this case is controlled by Kennedy v. Plan Adm’r for

DuPont Sav. & Inv. Plan, 129 S. Ct. 865 (2009); (2) Richard never provided any

written notice changing the supplemental/voluntary coverage of $50,000, and that,

accordingly, the district court erred in failing to make a distinction between the basic

life coverage and the supplemental coverage; (3) she was the beneficiary on

Principal’s records at the time of Richard’s death; and (4) the recorded beneficiary

has never been changed on Principal’s records. Alice counters that this case is

controlled by Liberty Life Assur. Co. of Boston v. Kennedy, 358 F.3d 1295, 1302

(11th Cir. 2004), and asserts that under the language of the Plan, Alice became

Richard’s beneficiary as of February 26, 2007, the date he executed the change

request form.

      We reject Alma’s argument that this case is controlled by Kennedy v. Plan

Administrator for the reasons stated by the district court. (R.30 at 12 n.11.)

Moreover, we decline to consider Alma’s argument concerning the supplemental

coverage of $50,000, because she raises the argument for the first time on appeal.

Caban-Wheeler v. Elsea, 71 F.3d 837, 841 (11th Cir. 1996).




                                           4
      Alma’s contention that she is entitled to the insurance proceeds because she

was the beneficiary on Principal’s records at the time of Richard’s death is without

merit. The Plan clearly states that once Principal records the change, it “will apply as

of the date the request was signed.” (R.9, Ex. 1 at 83.) So, the fact that Alma was the

beneficiary of record at the time Richard died is not determinative. We agree with the

district court that this court’s decision in Liberty Life supports the district court’s

decision here. Under this circuit’s law, “[t]he award of benefits under any ERISA

plan is governed in the first instance by the language of the plan itself.” Liberty Life,
358 F.3d at 1302 (quotations and citation omitted). In Liberty Life, the policyholder

obtained a life insurance policy from his employer and named his then-wife as the

beneficiary. The policy stated that he could change the beneficiary by sending

“acceptable written notice” to the employer and that any such change would take

“effect from the date the employee signed the notice.” Id. at 1298. The policyholder

later divorced his wife, the original beneficiary, and executed a valid will indicating

that he wanted to change the beneficiary of his life insurance to name his new wife

and his children. The policyholder’s will was filed with his employer after he died.

This court held that under the policy language, the executed will qualified as an

appropriate beneficiary change notice that was effective as of the date it was signed.

Id. at 1302.

                                            5
       Similarly, under the Plan at issue in this case, a policy holder may “change a

named beneficiary by sending a written request to The Principal.” (R.9, Ex. 1 at 83.)

The Plan does not require a specific form to be used in making a change of the

beneficiary. Instead, the Plan requires only a “written request.” (Id.) The district

court correctly held that “[t]he Humana Change form clearly constitutes such a

‘written request.’”3 (R.30 at 12.) That “form contained a section entitled ‘Change

Beneficiary,’ and Richard indicated in that section that he wanted to change his

‘Basic Life’ primary beneficiary to ‘Alice Smith.’” (R.1, Ex. C at 1.) The fact that the

form was not sent to Principal until after Richard died does not make it ineffective.

Although Alice did not forward the form to Principal until approximately one month

after Richard’s death, the Plan states that “[o]nce recorded, the change will apply as

of the date the request was signed.” (R.9, Ex. 1 at 83.) Thus, the district court

correctly found that Alice was the beneficiary as of February 26, 2007, the date she

and Richard signed the form.

       Alma’s last contention, that she is entitled to the insurance proceeds because

the recorded beneficiary has not been changed on Principal’s records, is



       3
         Alma contends that the Humana Change Form that Richard filled out was only relevant
for his health and dental insurance, and not for his Principal life insurance. This argument is
meritless because the Plan policy called only for a “written request,” and the Humana Change
Form suffices as such.

                                               6
unconvincing; The Principal filed this action in order for the court to determine

whether it should accept the designation of a new beneficiary. It should.

      AFFIRMED.




                                         7